Citation Nr: 0026968	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia  




THE ISSUES

1.  Entitlement to secondary service connection for claimed 
impotency.  

2.  Entitlement to secondary service connection for a claimed 
hiatal hernia.  

3.  Entitlement to secondary service connection for claimed 
cervical spondylosis.  

4.  Entitlement to secondary service connection for claimed 
liver disease.  

5.  Disagreement with the initial 10 percent rating assigned 
for the service-connected duodenal ulcer.  






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
RO.  

In his Notice of Disagreement in February 1997, the veteran 
raised the issues of service connection for low back pain; 
headaches as secondary to eye problems, neck problems and 
medications prescribed for service-connected disabilities; 
and for chronic fatigue as secondary to medications 
prescribed for service-connected disabilities.  

Then, in his Substantive Appeal in June 1997, the veteran 
raised the issues of increased ratings for the service-
connected skin cancer and multiple joint arthralgia.  These 
issues have not been developed for appellate review and are 
referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  The veteran has presented evidence that suggests that his 
claim of service connection for impotency, as secondary use 
of medication for the service-connected postoperative 
nephrectomy with polycystic kidney disease, status post 
cadaveric renal transplant and hypertension is plausible and 
capable of substantiation.  

2.  The veteran has presented evidence that suggests that his 
claim of service connection for liver disease, as secondary 
to his polycystic kidney disease and use of medication is 
plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
service connection for impotency, as secondary to the use of 
medication for the service-connected postoperative 
nephrectomy with polycystic kidney disease, status post 
cadaveric renal transplant and the service connected 
hypertension.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  The veteran has submitted a well-grounded claim of 
service connection for liver disease, as secondary to the 
service-connected polycystic kidney disease.  38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under the 
provisions of 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran asserts that he suffers from impotency as a 
result medications prescribed for his service-connected 
disabilities.  He has asserted that impotency is also due to 
the service-connected depression.  The veteran contends that 
he has polycystic liver disease as a result of his service-
connected postoperative nephrectomy with polycystic kidney 
disease.  

The record reflects that the veteran is service connected for 
postoperative nephrectomy with polycystic kidney disease, 
status post cadaveric renal transplant, foe status post 
bilateral cataract extraction, for depression, for multiple 
joint arthralgia, for hypertension, for duodenal ulcer 
disease, for skin cancer and for a right pneumothorax.  

A July 1993 private medical statement noted that the veteran 
had multiple medical problems, including mild elevation of 
liver enzymes in the past, which could be due to 
Cyclosporine, a medication.  

On VA examination in April 1996, it was noted that the 
veteran had very occasional impotence, probably induced by 
medication for hypertension and depression.  

In an October 1996 statement, a VA physician reported that 
medication given for hypertension and after kidney transplant 
could be causally related to impotence.  

In June 1997, the veteran submitted copies of medical 
treatises which indicated that polycystic kidney disease 
could result in cysts of the liver and that certain 
medications could cause liver disorders.  

An August 1998 VA outpatient record shows a diagnosis of 
impotency, and that the veteran was prescribed Viagra with a 
good outcome.  

The medical evidence of record, in particular the October 
1996 VA statement, is competent evidence to suggest that the 
veteran is suffering from impotence due to the use of 
medication taken for the service-connected hypertension and 
kidney transplant, satisfying the requirements of Caluza.  In 
addition, the veteran has submitted competent medical 
evidence to suggest that he might have current liver 
disability that is related to his service-connected kidney 
disease, again satisfying the requirements of Caluza.  

Hence, the Board finds that the veteran has submitted well-
grounded claims of service-connection for impotency and for 
liver disease.  



ORDER

As the claims of service connection for impotency and for 
liver disease, as secondary to his service-connected 
postoperative nephrectomy with polycystic kidney disease, 
status post cadaveric renal transplant and hypertension are 
well grounded, the appeal to his extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claims of secondary 
service connection for impotency and polycystic liver disease 
by the RO is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  All indicated development should be undertaken in 
this regard, including an examinations to determine whether 
there is current residual impotency secondary to medication 
for service-connected renal transplant and hypertension and 
whether there is a current a liver disorder, secondary to the 
service-connected polycystic liver disease or medication 
taken for his service-connected disorders.  

The veteran asserts that he also suffers from hiatal hernia 
and cervical spondylosis as secondary to the service-
connected hypertension and renal transplant.  However, these 
assertions alone cannot be probative as a layperson is not 
competent to proffer an opinion regarding the etiology of the 
claimed conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The veteran should be provided an opportunity to provide 
additional medical evidence to support his assertions 
regarding the claimed hiatal hernia and cervical spondylosis.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).   

Service connection is currently in effect for duodenal ulcer, 
as related to the service-connected hypertension and renal 
transplant, evaluated as 10 percent disabling under 
Diagnostic Code 7305.  

The most recent VA examination was in May 1997 when the 
veteran complained of burning epigastric and upper abdominal 
pain difficulty in swallowing solid foods, feeling bloated, 
belching, and alternating diarrhea and constipation.  The 
veteran reported that he had daily pain in the epigastric and 
upper and lower abdominal regions.  An examination of the 
abdomen revealed findings of generalized tenderness, 
especially at the epigastric region.  It was noted that an 
April 1996 upper gastrointestinal series showed a small 
sliding hiatus hernia and a possible active duodenal ulcer.  
The diagnoses included that of history of duodenal ulcer with 
bleeding, gastroesophageal reflux disorder, duodenitis and 
gastritis.  

The Board finds that the most recent VA examination was not 
adequate as it did not address fully address the severity of 
the service-connected disorder in terms of the rating 
criteria contained in Diagnostic Code 7305.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  

As a result, the Board finds that a contemporaneous 
examination of the veteran to determine the current severity 
of his service-connected duodenal ulcer condition, as well as 
association with the claims file of any records of treatment 
or evaluation for the manifestations of such disability is 
necessary prior to the adjudication of the veteran's claim.  

In light of the foregoing, the Board is REMANDING these 
matters as indicated to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed impotency, 
hiatal hernia, cervical spondylosis and 
liver disease and his service-connected 
duodenal ulcer since January 2000.  In 
addition, the RO should instruct the 
veteran to submit all medical evidence 
which tends to support his assertions 
that he currently suffers from disability 
manifested by a hiatal hernia and 
cervical spondylosis due to medications 
taken for his service-connected 
disabilities.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and the likely etiology of the 
claimed impotency.  All indicated tests 
must be conducted. The claims folder must 
be made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide opinions, with 
adequate rationale, as to whether the 
veteran is suffering from current 
disability manifested by impotency due to 
the use of medication for his service-
connected renal transplant, hypertension 
or any other service-connected 
disability.  A complete rationale for the 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the liver 
disease claimed as secondary to his 
service-connected polycystic kidney 
disease and/or any medication taken for 
his service-connected disorders.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
opinions, with adequate rationale, as to 
whether the veteran is suffering from a 
current liver disability that was either 
caused or aggravated by his service-
connected polycystic kidney disease 
and/or the use of any medications taken 
for his service-connected disorders.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
duodenal ulcer disease.  All indicated 
tests must be conducted. The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should identify the 
symptomatology related to the service-
connected duodenal ulcer condition and 
describe the severity and frequency of 
the veteran's symptoms. Specifically, the 
examiner should address whether the 
service-connected duodenal ulcer 
condition is manifested by recurring 
episodes of severe symptoms two or three 
times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations, or is manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or is manifested by pain 
which is only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia or 
weight loss productive of definite 
impairment of health.  In addition, the 
examiner should provide an opinion 
concerning the effect of the service-
connected duodenal ulcer condition on the 
veteran's industrial adaptability.  A 
complete rationale for the opinions 
expressed should be provided.  

5.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claims of 
secondary service connection for 
impotency and liver disease and should 
review the other remaining claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



